 



Exhibit 10.6
AMENDED AND RESTATED ENDOCARE SERVICE AGREEMENT
     This AMENDED AND RESTATED ENDOCARE SERVICE AGREEMENT (“Agreement”) is made
and entered into January 9th, 2006, to be effective February 1, 2006, by and
between ENDOCARE, INC., a Delaware corporation (“Endocare”), and Advanced
Medical Partners, Inc. dba CryoSyndicators a Delaware corporation (“Company”)
(each a “Party” and together, the “Parties”).
RECITALS
          A. Endocare has developed Cryocare™ Surgical Systems (including the
CRYO-20 and CRYO-CS Systems), which are used in connection with cryotherapy.
          B. Endocare has entered into and intends to enter into contracts or
other arrangements with various hospitals (“Hospital Arrangements”), pursuant to
which Endocare agrees to make the Cryocare™ Surgical System and related supplies
and services available to such hospitals on an as-needed basis, either directly
or through subcontracts with qualified entities. **
          C. Company has purchased or leased one or more Cryocare™ Surgical
Systems, ultrasound equipment and other equipment used in conjunction with
cryosurgical procedures (collectively, the “Equipment”) and has employed or
contracted with the necessary technical staff in order to be able to deliver and
operate the Cryocare™ Surgical Systems in connection with the Hospital
Arrangements.
          D. Company also has entered into subcontracts with other organizations
(“Business Entities”) to provide the Equipment and related services to Company.
          E. The Parties entered into an “Endocare Service Agreement” effective
February 1, 2004, as amended by the “Amendment to Endocare Service Agreement”
executed December 30, 2004 to be effective October 1, 2004 (collectively, the
“Original Agreement”), pursuant to which Endocare subcontracted with Company to
provide, either directly or through subcontracts with the Business Entities,
certain items and services required to be provided or arranged for by Endocare
under the Hospital Arrangements
          F. The Parties now desire to further amend and restate the Original
Agreement, to reflect additional terms agreed by the Parties, including certain
price terms to be effective as of February 1, 2006.
          NOW, THEREFORE, for and in consideration of the foregoing Recitals,
which form a part of this Agreement, the mutual terms, conditions and covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



SECTION 1
TERMS OF ENGAGEMENT
          1.1 Hospitals Subject to the Agreement. Company agrees to provide or
arrange for the services described in Section 2 (collectively, the “Services”),
in accordance with the terms and conditions of this Agreement, to hospitals that
have entered into Hospital Arrangements with Endocare (the “Hospitals”). Company
acknowledges that this Agreement is not an exclusive contract, and that Endocare
retains the right to engage or permit others to provide one or more of the
Services. **
          1.2 Status of the Parties. Company is an independent contractor of
Endocare. Nothing in this Agreement creates, or shall be construed as creating,
an employment relationship between Company or any of Company’s owners, employees
or agents, and Endocare.
          1.3 No Requirement of Referrals by Company Owners. Company shall not
condition eligibility for acquisition or maintenance of an ownership interest in
Company, or distributions or payments from Company, on any consideration of the
case volumes or referral patterns of potential or actual Company owners,
including but not limited to performance of cryosurgery at the Hospitals or
usage by any Company owner of Company’s equipment and services. Company also
shall not condition eligibility for or maintenance of a subcontract with any
Business Entity, or distributions or payments from Company to any Business
Entity, on any consideration of the case volumes or referral patterns of
Business Entity owners, including but not limited to performance of cryosurgery
at the Hospitals or usage by any Business Entity owner of Company’s or the
Business Entity’s equipment and services.
          1.4 Compliance with Legal Requirements. In connection with this
Agreement, each of the Parties shall comply with, and abide by, and shall cause
and require each of its employees and agents to comply with, and abide by, all
federal, state and local laws, rules and regulations now in force, or which may
hereafter be in force, which are applicable to either or both of them or to the
Hospitals. Company represents to Endocare that (1) Company is not excluded from
any federal health care program, as defined under 42 U.S.C. Section 1320a-7b(f),
for the provision of items or services for which payment may be made under a
federal health care program; (b) no basis exists for excluding Company from any
health care program; (c) Company has not arranged or contracted (by employment
or otherwise) with any employee, contractor or agent that Company knows or
should know is excluded from participation in any federal health care program;
and (d) no final adverse action, as such term is defined under 42 U.S.C.
Section 1320a-7e(g), has occurred or is pending or threatened against Company,
or to its knowledge against any employee, contractor, or agent engaged by
Company to provide items or services under this Agreement (collectively
“Exclusions/Adverse Actions”). Company, during the term of the Agreement, shall
notify Endocare of any Exclusions/Adverse Actions or any basis therefor within
fifteen (15) days of its learning of any such Exclusions/Adverse Actions or any
basis therefor.
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-2-



--------------------------------------------------------------------------------



 



          1.5 Subcontracts with Business Entities. Company agrees that each
Business Entity with which Company has or will subcontract for the provision of
any of Company’s duties and responsibilities pursuant to this Agreement has
agreed or will agree to comply with all obligations of Company pursuant to this
Agreement, including but not limited to the obligations of Sections 1.3 and 1.4,
and any specific Hospital requirements (such as agreement to comply with any
business associate agreement executed by Endocare), before performing any
services pursuant to such subcontract. Endocare’s agreement to permit Company to
subcontract for certain services does not relieve Company of responsibility for
the performance of Company’s obligations pursuant to this Agreement. Company
shall provide to Endocare a list of all current Business Entities and any
changes thereto.
          1.6 Compliance Program. Company acknowledges that Company has reviewed
Endocare’s Corporate Compliance Program, as displayed on the following website:
http://www.endocare.com/onendocare/Corp_Compliance_Plan.pdf, which includes
Endocare’s Code of Conduct and Financial Code of Ethics (collectively, the
“Program”). Company agrees to comply with the Program, and to require all
Business Entities and Company employees to comply with the Program in connection
with all Company and Business Entity activities relating directly or indirectly
to Company’s obligations under the Agreement. Company acknowledges that the
Program includes, among other requirements, prohibitions on providing or
accepting gifts, meals, entertainment or any other remuneration in return for or
to induce the referral, purchasing, prescribing or ordering of any services that
are covered by a federal health care program. Alternatively, Company may
establish to the satisfaction of Endocare that Company and each Business Entity
has a suitable fraud and abuse compliance plan that is substantially equivalent
to the Program. If Endocare becomes aware that Company or any Business Entity is
in violation of the Program, the violation will be considered a material breach
of the Agreement and Endocare may terminate the Agreement for cause under the
terms described in Section 5.3.
SECTION 2
DUTIES AND RESPONSIBILITIES OF COMPANY
          2.1 Delivery of Equipment and Supplies; Maintenance and Repairs.
          (a) Company will provide the Equipment to each Hospital during all
Scheduled Procedures (as defined in Section 2.3).
          (b) Company, at its expense, will be responsible for the timely
transportation and delivery of the Equipment to and from each Hospital, and for
ensuring that the Equipment is installed and in working order immediately prior
to and during the Scheduled Procedures. Company will store the equipment, off of
the Hospital’s premises, when required to do so by Hospital.
          (c) Company, at its expense, shall keep the Equipment in good repair,
condition and working order, and shall furnish any and all parts, mechanisms and
devices required to keep the Equipment in good mechanical and working order,
insofar as the repair,
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-3-



--------------------------------------------------------------------------------



 



parts, mechanisms and devices are not covered under a “warranty”, “service
contract” or “maintenance agreement” during the term of the Agreement. Endocare
agrees to respond in timely maner (within 48 hours) and make any necessary
repairs or provide “back-up” equipment if Company’s equipment is not in good
repair, condition and working order
          (d) At Company’s expense, Company will make any alterations,
additions, improvements or modifications to the Equipment as required by law or
in order to maintain the Equipment in good working order, insofar as these
alterations, additions, improvements or modifications are not covered under a
“warranty”, “service contract” or “maintenance agreement.” Any necessary
software upgrades will be completed by Endocare at Endocare’s sole expense.
          (e) Upon request, Company shall arrange for the storage and delivery
of Disposables (as defined in Section 3.3).
          2.2 Technician and Technical Support Services. If requested by
Endocare, Company shall provide a technician, who shall be a Company employee or
independent contractor, on-site at the Hospital during all Scheduled Procedures,
to provide the services listed in Exhibit B. All technicians provided by Company
shall be trained and certified to maintain and operate the Equipment pursuant to
standards promulgated by Endocare, and shall at all times perform his/her
services in accordance with such standards and any other standards of practice
applicable to his/her services. Company shall ensure that each technician
complies with all Hospital policies and procedures while at the Hospital and
meets all Hospital requirements relating to the services to be rendered.
          2.3 Scheduling. Endocare shall notify, or shall cause the appropriate
health care providers to notify, Company of any request for Company’s Services
at a Hospital. Company shall coordinate with Endocare, the Hospital and the
treating physician regarding scheduling the provision of Company’s Services at
the applicable Hospital. Company shall use its best efforts to schedule such
Services at times reasonably acceptable to each Hospital, after taking into
account other requests for Services, and travel and set up time. For purposes of
this Agreement, any scheduling request agreed to by Company shall be a
“Scheduled Procedure.” Company shall promptly notify Endocare of any Scheduled
Procedure so that Endocare shall have as much time as possible to satisfy its
obligations under Article 3 below.
SECTION 3
DUTIES AND RESPONSIBILITIES OF ENDOCARE
          3.1 Hospital Arrangements. Endocare will be responsible for entering
into Hospital Arrangements and collecting amounts due from Hospitals
          3.2 Compensation. Endocare shall compensate Company for the Services
rendered by Company in accordance with and subject to the terms and conditions
of Section 4.
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-4-



--------------------------------------------------------------------------------



 



          3.3 Probes and Disposables. Endocare shall, at its own cost and
expense, provide to Company or directly to the Hospital all disposable supplies,
including CRYOprobes™, necessary for each cryoablation procedure (the
“Disposables”) at each Hospital for each Scheduled Procedure. Endocare shall
charge the Hospitals fair market value for such Disposables. In cases where
Company (through its technician) will deliver the Disposables, Endocare shall
supply Company with an amount of Disposables necessary to satisfy the projected
needs for Scheduled Procedures, and Company shall store and deliver such
Disposables as part of its Services. Company shall execute any agreements
reasonably requested by Endocare to in order to document Endocare’s ownership of
the Disposables.
SECTION 4
COMPENSATION
          4.1 Compensation.
          (a) Effective February 1, 2006, Endocare will pay Company a Fee (the
“Procedure Fee”) of ** per Scheduled Procedure performed (when Company furnishes
both the equipment and the technician) at a Hospital. If Company provides the
Equipment, but does not furnish the technician for a Scheduled Procedure
performed at a Hospital, Endocare will pay Company a Procedure Fee of ** per
Schedule Procedure performed.
          (b) Notwithstanding the provisions of Sections 4.1(a) above, effective
February 1, 2006, if a Scheduled Procedure is performed through Company’s
subcontract with any of the Business Entities listed below (the “** Entities”),
regardless of the Hospital location, the Procedure Fee will be ** per Scheduled
Procedure performed when Company furnishes both the equipment and the
technician. If Company provides the Equipment, but does not furnish the
technician for a Scheduled Procedure performed through one of the Med Tech
Entities, Endocare will pay Company a Procedure Fee of ** per Schedule Procedure
performed. The ** Entities are: **
          (c) **
          (d) The Parties agree that, upon mutual agreement of the Parties,
Company may be requested to provide only certain of the Services in connection
with a cryoablation procedure. In such cases, Endocare’s compensation to Company
will be as follows, effective February 1, 2006:
**
          (e) Upon written approval of both parties, Endocare may amend the
Procedure Fees on at least thirty (30) days prior written notice to Company,
based on revised compensation under the Hospital Arrangement(s) and/or to
maintain consistency with fair market value.
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-5-



--------------------------------------------------------------------------------



 



          (f) The Parties agree that it is their intent and understanding that
the compensation to be paid by Endocare to Company hereunder shall be consistent
with the fair market value for the services provided; **.
          (g) Both Parties expressly acknowledge that the services to be
performed under this Agreement and the compensation to be paid to Company are
not intended, directly or indirectly, to compensate Company, Company’s owners,
any Business Entity or any Business Entity’s owners for referring any patient to
a Hospital or for recommending a Hospital’s or Endocare’s products or services.
No Company or Business Entity owner shall be required to refer any patients to,
or order or arrange for the ordering of any goods, items or services from
Hospital or Endocare.
          4.2 Payment Terms.
          (a) Company will submit invoices to Endocare for all Scheduled
Procedures performed. Invoices shall be submitted one (1) time per month. The
invoice shall include, for each Scheduled Procedure: type of case, Hospital,
physician and date of service. Company also agrees to submit copies of encounter
forms on a daily basis to Endocare. Company agrees that for all cases known to
Company, encounter forms will be submitted by the last business day of the month
by 5:00 p.m. Pacific Time.
          (b) Endocare will pay Company the Procedure Fee by the ** day
following the submission of invoices inclusive of the information stipulated in
Section 4.2(a).**
SECTION 5
TERM AND TERMINATION
          5.1 Term. The initial term of the Original Agreement shall be extended
for one year, through January 31, 2007; thereafter, this Agreement shall be
automatically renewed for successive one (1) year terms, unless terminated
earlier as provided in this Section 5.2.
          5.2 Elective Termination. After February 1, 2007, either Party may at
any time terminate this Agreement upon giving the other Party ninety (90) days’
prior written notice.
          5.3 Termination for Cause. Either Party (“terminating party”) shall
have the right, in its sole discretion, to immediately terminate this Agreement
by written notice to the other Party (“non-terminating party”), upon the
occurrence of any of the following events:
          (a) The non-terminating party fails to keep, observe or perform any
material term or provision of this Agreement, and such failure is not cured to
the reasonable satisfaction of the terminating party within thirty (30) days
after written notice thereof is given by the terminating party to the
non-terminating party setting forth the basis of the purported failure;
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-6-



--------------------------------------------------------------------------------



 



          (b) The non-terminating party ceases doing business as a going
concern, is insolvent, makes a general assignment for the benefit of creditors,
admits in writing its inability to pay its debts as they become due, files a
voluntary petition in bankruptcy or for reorganization or any similar relief
under any bankruptcy, insolvency or similar law, has filed against it an
involuntary petition in bankruptcy under any bankruptcy, insolvency or similar
law which is not dismissed, vacated or stayed within sixty (60) days from the
date of filing thereof, or has appointed by a court for it or for any of its
property a receiver who is not dismissed within sixty (60) days after the date
of his appointment.
          5.4 Change of Law. If there is a future change in applicable law,
including the interpretation thereof by a court or executive agency, that
renders this Agreement or any provision thereof unlawful or unenforceable, the
Parties agree immediately to initiate good faith negotiations to amend this
Agreement to bring it into compliance with applicable law and to preserve the
essential purposes of this Agreement. If either party, acting in good faith,
determines that the Parties will be unable to mutually agree upon and make
amendments or alterations to this Agreement to meet the requirements in
question, or alternatively, either party determines in good faith that
amendments or alterations to meet the requirements are not feasible, then such
party may terminate the Agreement on ten (10) days prior written notice to the
other party.
SECTION 6
CONFIDENTIAL INFORMATION
          6.1 Confidential Information. The existing Confidentiality and
Non-Disclosure Agreements signed by the parties on November 14, 2005, is
attached as Exhibit A.
SECTION 7
INDEMNIFICATION
          7.1 Indemnification of Endocare. Company shall indemnify and hold
Endocare, its directors, officers, employees, agents, representatives,
successors and permitted assigns harmless from and against (i) any damage or
deficiency resulting from any misrepresentation, breach of warranty or
non-fulfillment of any agreement on the part of Company under this Agreement, or
from any misrepresentation or omission from any certificate or other instrument
furnished or to be furnished to Endocare in accordance with the provisions of
this Agreement; (ii) any negligent or willful act or omission by Company, or the
employees, directors, officers, independent contractors, or agents of Company;
(iii) any liabilities of or claims against Company or Company’s owners, of any
nature whether accrued, absolute, contingent or otherwise arising out of
services performed by Company hereunder; and (iv) all actions, suits,
proceedings, demands, assessments, judgment, costs and expenses, including
reasonable attorney’s fees and expenses, incident to any of the foregoing.
          7.2 Indemnification of Company. Endocare shall indemnify and hold
Company, its directors, officers, employees, agents, representatives, successors
and permitted
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-7-



--------------------------------------------------------------------------------



 



assigns harmless from and against (i) any damage or deficiency resulting from
any misrepresentation, breach of warranty or non-fulfillment of any agreement on
the part of Endocare under this Agreement, or from any misrepresentation or
omission from any certificate or other instrument furnished or to be furnished
to Company in accordance with the provisions of this Agreement; (ii) any
negligent or willful act or omission by Endocare or its employees, directors,
officers, independent contractors or agents; (iii) any liabilities of or claims
against Endocare, of any nature whether accrued, absolute, contingent or
otherwise arising out of services performed by Endocare hereunder; and (iv) all
actions, suits, proceedings, demands, assessments, judgment, costs and expenses;
including reasonable attorney’s fees and expenses, incident to any of the
foregoing.
          7.3 Survival. The terms and conditions of this Section 7 shall survive
the expiration or earlier termination of this Agreement.
SECTION 8
GENERAL PROVISIONS
          8.1 Assignment. Neither Party may assign its rights or delegate its
duties under this Agreement without the prior written consent of the other
Party; provided, however, that Company may delegate certain duties to a Business
Entity pursuant to Section 1.5.
          8.2 Entire Agreement; Amendment. This Agreement contains the entire
agreement of the Parties with respect to its subject matter and supersedes all
previous and contemporaneous agreements and understandings, inducements or
conditions, expressed or implied, oral or written, between the Parties with
respect to the subject matter hereof, and no waiver, modification or change of
any of its provisions shall be valid unless in writing and signed by the Party
against which such claimed waiver, modification or change is sought to be
enforced. Notwithstanding the foregoing, the Procedure Fees set forth in the
Original Agreement shall be effective through January 31, 2006.
          8.3 Waiver of Breach. The failure of any Party to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any Party thereafter to enforce
each and every such provision. The waiver of any breach of any term or condition
of this Agreement is not a waiver of any other term or condition of this
Agreement.
          8.4 Force Majeure. Neither Party will be held responsible for failure
to perform or delay in performing its obligations under this Agreement if such
failure or delay is caused by a force majeure such as earthquake, fire, flood,
government restrictions, strikes, riots, seizures and other causes beyond the
Parties’ control.
          8.5 Rights of Persons not Parties. Nothing contained in this Agreement
shall be deemed to create rights in persons not Parties, other than successors
and proper assigns of the Parties.
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-8-



--------------------------------------------------------------------------------



 



          8.6 Severability. If any term or provision of this Agreement or
application to any person or circumstance shall to any extent be determined to
be invalid or unenforceable, the remainder of this Agreement or the application
of such term or provisions to persons or circumstances other than those as to
which it is held invalid of unenforceable shall not be affected, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.
          8.7 Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the state of California.
          8.8 Notices. Any notices required hereunder shall be in writing, shall
be delivered in any one of the following ways, and shall be deemed to have been
received (a) on the date delivered if delivered by hand, (b) the next following
business day after being sent if sent by Federal Express or other similar
professional overnight courier, or (c) three (3) business days after mailing,
postage prepaid, by certified mail, return receipt requested, to the Party
entitled to notice at the addresses set forth below, or such other addresses as
may be designated by notice given hereafter:

     
 
  Notice to Endocare:
 
  Endocare, Inc.
 
  201 Technology Drive
 
  Irvine, California 92618
 
  Attention: Kevin Quilty, Senior VP, Sales and Marketing
 
   
 
  Notice to Company:
 
  Advanced Medical Partners, Inc. dba CryoSyndicators
 
  701 Interstate Hwy 20 East
 
  Arlington, TX 76018
 
  Attention: Christopher J. Ringel, President

          8.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Copies of signatures sent
by facsimile transmission shall be deemed to be originals for purposes of this
Agreement.
          IN WITNESS WHEREOF, the Parties have duly executed this Agreement as
of the date first above written.

              ENDOCARE, INC.
 
       
 
  By:   /s/ Michael R. Rodriguez
 
       
 
  Name:   Michael R. Rodriguez
 
       
 
  Title:   SVP, Finance & CFO
 
       
 
  Date:   1/10/06
 
       

** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-9-



--------------------------------------------------------------------------------



 



              ADVANCED MEDICAL PARTNERS, INC
 
  By:   /s/ Robert A. Yonke
 
       
 
  Name:   Robert A. Yonke
 
       
 
  Title:   CEO
 
       
 
  Date:   01-09-06
 
       

** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-10-



--------------------------------------------------------------------------------



 



EXHIBIT A
          (“NDA”) Confidentiality Agreements signed by Company and Endocare
**
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-11-



--------------------------------------------------------------------------------



 



EXHIBIT B
JOB DESCRIPTION
CRYO CLINICAL TECHNICIAN
**
** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

-12-